        Case 3:19-cv-00476-BR          Document 28          Filed 09/09/19         Page 1 of 18




Rachel Kosmai McCart, OSB #091303
Email: rachel@preservelegalsolutions.com
Preserve Legal Solutions, PC
38954 Proctor Blvd Ste 186
Sandy, OR 97055
Telephone: (844) 468-2388
Of Attorneys for Plaintiff

                       I N T H E U N I T E D S TAT E S D I S T R I C T C O U R T


                               FOR THE DISTRICT OF OREGON


                                    PORTLAND DIVISION


MOMTAZI FAMILY, LLC,
                                                       No. 3:19-cv-00476-BR
      Plaintiff


                                                       PLAINTIFF'S RESPONSE IN
                                                       OPPOSITION TO DEFENDANTS'
MARY E. WAGNER, et al.                                 MOTION FOR SANCTIONS


      Defendants                                       Oral Argument Requested




                                                                       Preserve Legal Solutions, PC
                                                                        38954 Proctor Blvd Ste 186
                                                                                Sandy, OR 97055
                                                                       Telephone; (844) 468-2388
                                                         Email: rachel@preservelegalsolutions.com
         Case 3:19-cv-00476-BR                     Document 28              Filed 09/09/19             Page 2 of 18




                                          TA B L E O F C O N T E N T S

LR 7-2(b) Certification of Compliance,

I. INTRODUCTION,


n. LEGAL STANDARD

       A. Applicable Rule 11 Requirements.......................................... 2

ni. ARGUMENT

       A.          Complaint                     is         Well-founded                          in         Law             5

       B. Plaintiff and Its Counsel Had Ample Evidentiary Support for Factual

       Allegations.

       C. Plaintiffs Counsel Performed a Reasonable Inquiry under the

       Circumstances..........................................................................................................9


                 1.                         The                           Circumstances                                      9


                 2.                    Scope                         of                    Inquiry                          10

       D. Plaintiff Should Be Awarded Its Reasonable Attorneys' Fees 12

I V.                                              CONCLUSION                                                                 13




Page i - TABLE OF CONTENTS
                                                                                          Preserve Legal Solutions, PC
                                                                                            38954 Proctor Blvd Ste 186
                                                                                                        Sandy, OR 97055
                                                                                       Telephone: (844) 468-2388
                                                                         Email: rachel@preservelegalsolutions.com
         Case 3:19-cv-00476-BR            Document 28         Filed 09/09/19        Page 3 of 18




                                    TA B L E O F A U T H O R I T I E S


Cases


C h r i s t i a n v. M a t t e l , I n c . , 2 8 6 F. 3 d 111 8 ( 9 t h C i r. 2 0 0 2 ) 3 , 1 2

C o n n V. B o j o r q u e z , 9 6 7 F. 2 d 1 4 1 8 ( 9 t h C i r . 1 9 9 2 ) 5

C o o t e r & C e l l v. H a r t m a r x C o r p . , 4 9 6 U . S . 3 8 4 ( 1 9 9 0 ) 4

Cunningham v. County of Los Angeles, 879 F.2d 481 (9th Cir. 1988) 4

Gardner v. Hoffman Const. Co. of Oregon, 963 F.2d 379 (9th Cir. 1992) 4

Golden Eagle Distrib. Corp. v. Burroughs Corp., 801 F.2d 1531 (9th Cir. 1986) 3

G r e e n b e r g v.    Sala,       822      F. 2 d    882      (9th      Cir.      1987)        4,       5

H o l g a t e V. B a l d w i n , 4 2 5 F. 3 d 6 7 1 ( 9 t h C i r . 2 0 0 5 ) 3

Moore v. Keegan Mgmt. Co. (In re Keegan Mgmt. Co., Sec. Litig.), 78 F.3d 431 (9 Cir.
1996)                                                                                3

Morasch Meats, Inc. v. Frevol HPP, LLC (D. Or. 2018), No. 3:16-cv-0269-PK 3

Townsendv. Holman Consulting Corp., 929 F.2d 1358 (9th Cir. 1991)



Statutes and Rules


Fed.R.                     C i v.                     P.                   11                    2,10,12

Fed.R.                    C i v.                      P.                 11 ( b )                     2

Fed.               R.               C i v.             P.                12(b)(1)                     2

Fed.               R.               C i v.             P.                12(b)(6)                     2

18U.S.C. § 1961

Page i - TABLE OF AUTHORITIES
                                                                         Preserve Legal Solutions, PC
                                                                          38954 Proctor Blvd Stel86
                                                                                   Sandy, OR 97055
                                                                          Telephone; (844) 468-2388
                                                            Email: rachel@preservelegalsolutions.com
        Case 3:19-cv-00476-BR    Document 28     Filed 09/09/19       Page 4 of 18




21               U.S.C.             §                 841(a)(1)                        7

21               U.S.C              §                843(a)(6)                         7

21                U.S.C.                §                856(a)                        7




Page ii - TABLE OF AUTHORITIES
                                                            Preserve Legal Solutions, PC
                                                             38954 Proctor Blvd Ste 186
                                                                      Sandy, OR 97055
                                                             Telephone: (844) 468-2388
                                               Email: rachel@preservelegalsolutions.com
           Case 3:19-cv-00476-BR        Document 28       Filed 09/09/19      Page 5 of 18




                              LR 7-2(b) Certification of Compliance

        This document complies with the word count limitation of LR 7-2(b)(l) because it
contains 3,411 words, including headings, footnotes, and quotations, but excluding the caption,
table of contents, table of cases and authorities, signature block, exhibits, and any certificates of
counsel.


                                            RESPONSE


       Plaintiff respectfully submits this response in opposition to Defendants' Motion for

Sanctions and Memorandum in Support [ECF #23] ("Motion"), filed on August 26,2019.

                                         1. INTRODUCTION


       Plaintiff is an Oregon wine country property owner who has been damaged by

Defendants' criminal enterprise producing and processing marijuana on a neighboring property

("Wagner Property"). Plaintiff filed this action on April 2,2019, seeking damages pursuant to

the Racketeer Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. §§ 1961 er seq.

See Complaint [ECF #1] ("Complaint"). As a result of Defendants' marijuana operation

("Marijuana Operation"), Plaintiff has suffered the following damages to the Momtazi Property

and its business: (1) Cancellation of an order for wine grapes grown on the Momtazi Property

due to concerns about marijuana contamination; (2) inability to market and sell grapes grown on

the portion of the Momtazi Property nearest to the Wagner Property because of buyers' concerns

about marijuana contamination; (3) soil runoff from the Wagner Property into a fish-stocked

reservoir on the Momtazi Property that is an essential part of Plaintiffs certified biodynamic

Page 1 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                                    Preserve Legal Solutions, PC
                                                                      38954 Proctor Blvd Ste 186
                                                                               Sandy, OR 97055
                                                                      Telephone: (844) 468-2388
                                                        Email: rachel@preservelegalsolutions.com
         Case 3:19-cv-00476-BR          Document 28       Filed 09/09/19      Page 6 of 18




business operation; (4) loss of a calf and diminution in value of a cow. Plaintiffs business assets,

caused by Defendants' deliberate acts; and (5) diminution in market value of the Momtazi

Property, resulting in reduced rental income from the Momtazi Property. Complaint, p. 6-8.

       On June 3,2019, Defendants filed a motion to dismiss ("MTD") the Complaint with

prejudice [ECF #9] for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) and

for failure to state a claim upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6).

On August 28,2019, the Court issued an opinion and order ("Order") [ECF #26] denying the

MTD in its entirety.

       In the Motion, Defendants repeat many of the factual contentions included in the

unsuccessful MTD, and now use them as a basis to "move for sanctions against Plaintiff and

Plaintiffs counsel pursuant to Fed. R. Civ. P. 11 for failing to conduct any reasonable and

competent inquiry prior to filing its Complaint" and "falsely alleging racketeering activity under

RICO solely for improper purposes in order to harass, cause unnecessary delay, and needlessly

increase the cost of litigation." Motion, p. 2,6.

                                     n . L E G A L S TA N D A R D


                                A. Applicable Rule 11 Requirements

       By presenting to the court a pleading... an attorney... certifies that to the best of the
       person's knowledge, information, and belief, formed after an inquiry reasonable under the
       circumstances: (1) it is not being presented for any improper purpose, such as to harass,
       cause unnecessary delay, or needlessly increase the cost of litigation; [and]... the factual
       contentions have evidentiary support or, if specifically so identified, will likely have
       evidentiary support after a reasonable opportunity for further investigation or discovery.
        Fed. R. Civ. P. 11(b)


Page 2 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                                    Preserve Legal Solutions, PC
                                                                      38954 Proctor Blvd Ste 186
                                                                               Sandy. OR 97055
                                                                      Telephone: (844) 468-2388
                                                        Email: rachel@preservelegalsolutions.com
         Case 3:19-cv-00476-BR         Document 28       Filed 09/09/19       Page 7 of 18




       "When, as here, a 'complaint is the primary focus of Rule 11 proceedings, a district court

must conduct a two-prong inquiry to determine (1) whether the complaint is legally or factually

baseless from an objective perspective, and (2) if the attorney has conducted a reasonable and

competent inquiry before signing and filing it.'" Holgate v. Baldwin, 425 F.3d 671,676 (9th Cir.

2005), citing Christian v. Mattel, Inc., 286 F.3d 1118,1127 (9thCir. 2002). "As shorthand for

this test, we use the word 'frivolous' 'to denote a filing that is both baseless and made without a

reasonable and competent inquiry.'" Id., citing Moore v. Keegan Mgmt. Co. (In re Keegan

Mgmt. Co., Sec. Litig.), 78 F.3d 431,434 (9*^ Cir. 1996). "The reasonable inquiry test is meant
to assist courts in discovering whether an attorney, after conducting an objectively reasonable

inquiry into the facts and law, would have found the complaint to be well-founded." Id. at p.

677, citing Christian at p. 1127. A "fnvolous filing" is "a pleading or other paper which no

competent attorney could believe was well grounded in fact and warranted by law." Greenberg

V. Sala, 822 F.2d 882, 885 (9th Cir. 1987), citing Golden Eagle Distrib. Corp. v. Burroughs

Corp., 801 F.2d 1531, 1537-1538 (9th Cir. 1986).

       "If, judged by an objective standard, a reasonable basis for the position exists in both law

and fact at the time the position is adopted, then sanctions should not be imposed." Morasch

Meats, Inc. v. Frevol HPP, LLC(D. Or. 2018), No. 3:16-cv-0269-PK, ECF #267, p. 2, citing

Golden Eagle Distrib. Corp. at 1538. "With regard to complaints which initiate actions, we have

held that such complaints are not filed for an improper purpose if they are non-

frivolous.. . subjective evidence of the signer's purpose is to be disregarded." Townsend v.


Page 3 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                                    Preserve Legal Solutions, PC
                                                                     38954 Proctor Blvd Ste 186

                                                                              Sandy, OR 97055
                                                                     Telephone: (844) 468-2388
                                                       Email: rachel@preservelegalsolutions.com
         Case 3:19-cv-00476-BR           Document 28       Filed 09/09/19       Page 8 of 18




Holman Consulting Corp., 929 F.2d 1358 (9th Cir. 1991), citing Zaldivar v. City of Los Angeles,

780 F.2d 823, 829, 832 (9th Cir. 1986).

        "Under Rule 11, a litigant's investigation is to be judged at the time the pleading is

signed." Gardner v. Hoffman Const. Co. of Oregon, 963 F.2d 379 (9th Cir. 1992), citing

Cunninghamv. County of Los Angeles, 879 F. 2d 481, 490 (9th Cir. 1988). "If the relevant facts

are in control of the opposing party, more leeway must be given to make allegations in the early

stages of litigation that may not be well-grounded. In a similar vein, leeway should be given to

make allegations relating to an opposing party's knowledge, purpose, or intent." TownsenddiX

1364.


        "[W]e resist an interpretation of Rule 11 that would blur the roles of attorneys and finders

of fact. We hold that a complaint based on reasonable inquiry should not be found to be factually

frivolous unless some clear authority or a litigant's own clear admission erases the factual

underpiiming from some essential element of the litigant's pleading." Greenberg at 887. "We

have imposed Rule 11 sanctions where some error or admission by a litigant undermined his

entire case at a stroke... In less startling cases, we are reluctant to impose sanctions for factual

errors, especially errors in papers filed before an opportunity for discovery, if the litigant has

conducted a reasonable inquiry into the facts." Id. (internal citations omitted).

        "The Supreme Court has cautioned that Rule 11 should not be used to 'chill vigorous

advocacy.'" Greenberg at p. 5, citing Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393

(1990). "And the Ninth Circuit has emphasized that 'Rule 11 is an extraordinary remedy, one to

Page 4 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                                      Preserve Legal Solutions, PC
                                                                       38954 Proctor Blvd Ste 186

                                                                                Sandy, OR 97055
                                                                       Telephone: (844) 468-2388
                                                         Email: rachel@preservelegalsolutions.com
         Case 3:19-cv-00476-BR          Document 28       Filed 09/09/19        Page 9 of 18




be exercised with extreme caution.'" Id,, citing Conn v. Bojorquez, 967 F.2d 1418,1421 (9th

Cir. 1992).

                                        ni. ARGUMENT


                             A. Complaint is Well-founded in Law

       As demonstrated by the Court's denial of the MTD in its entirety, the Complaint is well

founded in law. Therefore, Plaintiff will proceed to analyze the factual foundation for the

Complaint allegations and the sufficiency of Plaintiff s counsel's pre-filing inquiry.

   B. Plaintiff and Its Counsel Had Ample Evidentiary Support for Factual Allegations

       Defendants are not entitled to use the Motion as a back door discovery tool to force

Plaintiff and its counsel to reveal all of their evidence, which would be quite premature at this

stage in the case. Furthermore, Defendants are not entitled to use the Motion as a bludgeon to

invade attorney-client privilege or force Plaintiffs counsel to produce protected attorney work

product. Accordingly, Plaintiff describes herein only the evidence publicly available at the time

the Complaint was filed, which is more than sufficient to establish that Plaintiff and its counsel

had a reasonable basis for the factual allegations in the Complaint.

       Defendants contend the Complaint falsely alleges Defendants were producing and

processing marijuana on the Wagner Property commercially because the OLCC had not yet

issued a license to Defendant Richard Wagner and "Yamhill Naturals does not hold a

commercial marijuana producer license - or any license issued by OLCC and has never even

applied for a license to process marijuana." Motion, p. 4 (emphasis omitted). Defendants'

Page 5 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                                    Preserve Legal Solutions, PC
                                                                       38954 Proctor Blvd Ste 186

                                                                              Sandy. OR 97055
                                                                     Telephone: (844) 468-2388
                                                       Email: rachel@preservelegalsolutions.com
        Case 3:19-cv-00476-BR        Document 28        Filed 09/09/19     Page 10 of 18




vehement denials of producing and processing marijuana are not too surprising, given that such

activities are federal felony crimes. In addition, producing and processing marijuana

commercially without an OLCC license are serious violations of Oregon law, would likely

prevent Defendants from ever obtaining an OLCC license, and might even prevent Defendants

from participating in any state-regulated marijuana market. Notably, Defendants admit

Defendant Richard Wagner was producing marijuana on the Wagner Property, they just deny the

operation was commercial in nature. See Motion, p. 5.

       Defendants' own statements published in The New York Times strongly suggest

Defendant Richard Wagner has spent his entire adult life as an illegal marijuana producer and

processor, and that his parents. Defendants Maiy and Steven Wagner, have supported him in that

endeavor.


       For roughly two years pefendant Richard Wagner] and his parents, Maiy and Steven,
       sought land so he could start growing and processing marijuana. As a younger man,
       Richard dabbled with growing pot in the Oregon forest, he said. He studied horticulture
       and landscaping in junior college. And he liked to make hashish. "I'm a good grower,"
       Mr. Wagner said. "But I'm a great processor." Declaration of Rachel E. Kosmal McCart,
       Esq. in Support of Plaintiff s Response in Opposition to Defendants' Rule 11 Motion
       ("McCart Rule 11 Declaration"), Exhibit 1, p. 3.

       Prior to becoming engaged in litigation. Defendants brazenly and regularly publicized

their marijuana activities on the Wagner Property. Defendant Yamhill Naturals' social media

account features dozens of photographs of marijuana-related construction, growing and

harvested marijuana plants and marijuana concentrates, all on the Wagner Property. See

Declaration of Rachel E. Kosmal McCart, Esq. in Support of Plaintiff s Response in Opposition

Page 6 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                                  Preserve Legal Solutions, PC
                                                                   38954 Proctor Blvd Ste 186
                                                                            Sandy, OR 97055
                                                                   Telephone: (844) 468-2388
                                                     Email: rachel@preservelegalsolutions.com
        Case 3:19-cv-00476-BR         Document 28       Filed 09/09/19      Page 11 of 18




to Defendants' Motion to Dismiss ("McCart MTD Declaration"), Exhibits 2-33. On September

26,2017, The New York Times published a color photograph of Defendant Richard Wagner on

the Wagner Property, standing in a greenhouse frame surrounded by marijuana plants. McCart

MTD Declaration, Exhibit 1.

       Defendants allege they have used the Wagner Property only for Defendant Richard

Wagner to "grow a limited number of plants solely as a medical patient registered under Oregon

law." Motion, p. 5 (emphasis omitted). Defendants further allege, "There are no commercial

greenhouses on the Wagner Property and there never have been." Id. at p. 4. However,

Defendants' own photos speak for themselves about the size and scope of Defendants' marijuana

operation as well as the existence of greenhouses on the Wagner Property. See McCart MTD

Declaration, Exhibits 2-33. Furthermore, whether the Marijuana Operation is allegedly medical

versus commercial is irrelevant for the purposes of Plaintiffs RICO claim. Under federal law,

marijuana is a Class I controlled substance, and producing it is a violation of 21 U.S.C. §

841(a)(1). Similarly, developing the Wagner Property for the production of marijuana is a

violation of 21 U.S.C. § 843(a)(6). And knowingly using and maintaining the Wagner Property

for the production of marijuana is a violation of 21 U.S.C. § 856(a).

       Defendants allege Plaintiffs principal "personally inspected the real property owned by

Steven and Mary Wagner (including the [Building]) as recently as May 13, 2019 during an in-

person property inspection" in Mahesh v. Wagner, Oregon District Court for the County of

Yamhill, case no. 17CV15941 ("Mahesh Case"). Motion, p. 7. However, the alleged inspection

Page 7 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                                   Preserve Legal Solutions, PC
                                                                    38954 Proctor Blvd Ste 186

                                                                             Sandy, OR 97055
                                                                    Telephone: (844) 468-2388
                                                      Email: rachel@preservelegalsolutions.com
        Case 3:19-cv-00476-BR         Document 28       Filed 09/09/19      Page 12 of 18




took place about six weeks after Plaintiff filed the Complaint, and Rule 11 violations are

determined based on what evidence was reasonably available on the filing date. And as of the

filing date, the RICO violations detailed in the Complaint had already taken place and Plaintiff

had already suffered damages as a result.

       Even if Plaintiff s representative had visited the Wagner Property prior to filing the

Complaint, what such representative did or did not observe at that particular day and time was

just one data point among many. Given that any Court-ordered inspection would necessarily

take place with ample prior notice, it is not a stretch to believe Defendant Richard Wagner, a

career illegal marijuana producer and processor currently engaged in active litigation, could and

would temporarily dismantle and remove Defendants' marijuana production and processing

operation from the Wagner Property prior to the inspection, then restore it afterwards.

       In urging the Court to sanction Plaintiff and its counsel pursuant to Rule 11, Defendants

state they "provided... documentary evidence" to Plaintiffs counsel of what Defendants believed

to be erroneous factual allegations in the Complaint and "demanded that [Plaintiff] dismiss the

Complaint before Defendants incurred additional expenses preparing the instant Motion."

Motion, p. 3. However, Defendants admit they provided this alleged evidence to Plaintiff on

April 19,2019, more than two weeks after Plaintiff had already filed the Complaint, and Rule 11

violations are determined based on what evidence was reasonably available on the filing date.

Id. Moreover, such evidence as self-serving declarations from Defendants consisting of denials

they are engaged in commercial marijuana production (though they admit to producing

Page 8 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                                   Preserve Legal Solutions, PC
                                                                    38954 Proctor Blvd Ste 186
                                                                             Sandy, OR 97055
                                                                    Telephone: (844) 468-2388
                                                      Email: rachel@preservelegalsolutions.com
        Case 3:19-cv-00476-BR          Document 28      Filed 09/09/19      Page 13 of 18




marijuana on the Wagner Property), a black and white undated screenshot of an aerial 2018

Google Earth photograph of the Wagner Property and carefully selected excerpts from deposition

transcripts in the Mahesh Case are far from "overwhelming evidence of the abject falsity of the

Complaint allegations." Motion, p. 7. Plaintiff and its counsel were entitled to rely on the

totality of the evidence available to them at the time the Complaint was filed, and such evidence

supports the factual allegations in the Complaint.

     C. PlaintifPs Counsel Performed a Reasonable Inquiry under the Circumstances

                                     1. The Circumstances


       This case is at a very early stage. Defendants have not yet filed an answer to the

Complaint, and the parties have not conducted any discovery. Beyond the damages suffered by

Plaintiff, what is in the public domain and what Plaintiff has been able to observe, most of the

key evidence is solely within Defendants' control.

       Defendants repeatedly assert the Mahesh Case plaintiffs have conducted extensive

discovery regarding the Marijuana Operation on the Wagner Property. However, Plaintiff is not

a party to the Mahesh Case, and Plaintiffs counsel does not represent any party in the Mahesh

Case. No one except the parties to the Mahesh Case and their counsel have access to any of the

discovery produced in that case because there are two broad protective orders ("Protective

Orders") in place. See McCart Rule 11 Declaration, Exhibits 2 and 3. Defendants and their

counsel have apparently violated one or both Protective Orders by providing selected discovery

materials from the Mahesh Case to this Court and to Plaintiffs counsel. However, Defendants'


Page 9 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                                   Preserve Legal Solutions, PC
                                                                    38954 Proctor Blvd Ste 186
                                                                             Sandy, OR 97055
                                                                    Telephone: (844) 468-2388
                                                      Email: rachel@preservelegalsolutions.com
         Case 3:19-cv-00476-BR         Document 28        Filed 09/09/19     Page 14 of 18




violations do not change the fact that the Mahesh Case plaintiffs and their counsel are bound by

the Protective Orders. Accordingly, even though Plaintiffs principal, Mahmood Momtazi, is

also a principal of one of the Mahesh Case plaintiffs, Mr. Momtazi cannot provide Plaintiff or

Plaintiffs counsel with Mahesh Case discovery materials without potentially violating the

Protective Orders.


                                       2. Scope of Inquiry

       It is difficult to describe in detail the scope of the pre-filing inquiry conducted by

Plaintiffs counsel without destroying attorney client privilege, revealing attorney work product

and/or putting Plaintiffs counsel in the position of being a percipient witness. "The rule does

not require a party or an attorney to disclose privileged communications or work product in order

to show that the signing of the pleading, motion, or other paper is substantially justified." Notes

of Advisory Committee on Rules—1983 Amendment to Fed. R. Civ. P. 11. Accordingly, this

discussion of Plaintiff s counsel's pre-filing inquiry will be limited to its general nature and

scope. Prior to initiating this case. Plaintiffs counsel met \vith Plaintiffs representative on the

Momtazi Property and discussed the facts at length with such representative. McCart Rule 11

Declaration, p. 2. At that time. Plaintiffs counsel viewed a large volume of evidentiary

materials provided by Plaintiffs representative. Id, Plaintiffs counsel also toured the Momtazi

Property with Plaintiffs representative, and the tour included the portion of the Momtazi

Property that borders the Wagner Property and the reservoir referenced in the Complaint. Id.

Plaintiffs counsel and Plaintiffs representative also viewed the Wagner Property from another

Page 10 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                                    Preserve Legal Solutions, PC
                                                                     38954 Proctor Blvd Ste 186
                                                                              Sandy, OR 97055
                                                                     Telephone: (844) 468-2388
                                                       Email: rachel@preservelegalsolutions.com
         Case 3:19-cv-00476-BR         Document 28       Filed 09/09/19       Page 15 of 18




property that borders the Wagner Property. Id. at p. 2-3. Plaintiff's counsel also conferred with

several potential clients about their observations of the activities on the Wagner Property. Id. at

p. 3. Plaintiffs counsel consulted with an independent expert regarding the activities on the

Wagner Property. Id. Plaintiffs counsel also reviewed all the pleadings in the Mahesh Case

(which are public record and not subject to the Protective Orders) and conducted online factual

research, including viewing Defendants' social media accounts. Id. In total. Plaintiffs counsel

estimates she spent at least 25 hours conducting a factual inquiry prior to filing the Complaint.

Id. Accordingly, Plaintiffs counsel's pre-filing inquiry was reasonable under the

circumstances.


       Prior to filing the Complaint, Plaintiffs counsel was aware Defendants did not have an

OLCC license and that Defendants had recently claimed not to be producing marijuana

commercially. McCart Rule 11 Declaration, p. 3. As previously noted. Defendants are still not

denying they have produced marijuana on the Wagner Property, they simply deny that such

production was "commercial." See Motion, p. 4, 5. Similarly, Defendants are not denying they

erected greenhouses on the Wagner Property, they simply denied the greenhouses were

"commercial." See id. at p. 4. Simply put. Plaintiff and Defendants (and their counsel)

vehemently disagree on what some of the facts are and on the meaning of some facts they do

agree upon. But vehement disagreement is not evidence of failure to perform a reasonable pre-

filing inquiry into the facts. When the Court has determined plaintiffs counsel failed to conduct

a reasonable pre-filing inquiry prior to filing a complaint and imposes Rule 11 sanctions, there is

Page 11 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                                    Preserve Legal Solutions, PC
                                                                     38954 Proctor Blvd Ste 186
                                                                              Sandy, OR 97055
                                                                     Telephone: (844) 468-2388
                                                       Email: rachel@preservelegalsolutions.com
         Case 3:19-cv-00476-BR          Document 28       Filed 09/09/19      Page 16 of 18




typically at least one "smoking gun" material fact, the meaning of which is unambiguous, that

counsel would have discovered had counsel performed any pre-filing inquiry at all, and that

material fact, once brought to light, results in dismissal of the case. See, e.g.. Christian v. Mattel,

Inc., 286 F.3d 1118 (9th Cir. 2002) (where allegedly infringing dolls bore dated copyright stamps

on their heads, counsel could have easily determined such dolls did not infringe his client's later-

dated copyright).

               D. Plaintiff Should Be Awarded Its Reasonable Attorneys' Fees

       Pursuant to Fed. R. Civ. P. 11(c)(2), "If warranted, the court may award to the prevailing

party the reasonable expenses, including attorney's fees, incurred for the motion." Plaintiff

respectfully requests that the Court award Plaintiff its reasonable attorneys' fees incurred in

opposing the Motion.

       Rule 11 motions should not be made or threatened for minor, inconsequential violations
       of the standards prescribed by subdivision (b). They should not be employed as a
       discovery device or to test the legal sufficiency or efficacy of allegations in the pleadings;
       other motions are available for those purposes. Nor should Rule 11 motions be prepared
       to emphasize the merits of a party's position, to exact an unjust settlement, to intimidate
       an adversary into withdrawing contentions that are fairly debatable, to increase the costs
       of litigation, to create a conflict of interest between attorney and client, or to seek
       disclosure of matters otherwise protected by the attomey-client privilege or the work-
       product doctrine. Notes of Advisory Committee on Rules—1993 Amendment to Fed. R.
       Civ. P. 11.


       Defendants threatened and then filed the Motion precisely for the above-described

improper purposes. Nearly a year before the initiation of this action. Defendants' counsel, upon

learning during the course of settlement negotiations in the Mahesh Case that Plaintiff was

considering filing this action, delivered to Plaintiffs counsel "a stem waming...that
Page 12 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                                     Preserve Legal Solutions, PC
                                                                      38954 Proctor Blvd Ste 186

                                                                               Sandy, OR 97055
                                                                      Telephone: (844) 468-2388
                                                        Email: rachel@preservelegalsolutions.com
        Case 3:19-cv-00476-BR          Document 28       Filed 09/09/19      Page 17 of 18




[Defendants] will not hesitate to seek sanctions under Rule 11 against any attorney who signs

such a complaint" and also threatened Plaintiffs counsel with a bar complaint See Declaration

of Allison C. Bizzano in Support of Defendants' Motion for Sanctions [ECF #24], Exhibit 1, p.

158-159. After Plaintiffs counsel failed to be intimidated by such threats and filed the

Complaint, Defendants once again threatened sanctions by serving Plaintiff with the Motion and

demanded that Plaintiff withdraw the Complaint. When Plaintiff declined to do so. Defendants

then filed the Motion.


       The Motion repeats many of the same arguments raised in Defendants' unsuccessful

MID, and is essentially a very premature motion for summary judgment urging this Court to

adopt Defendants' view of the factual allegations underpinning Plaintiffs claim and deny

Plaintiff any opportunity for discovery. As such, the Motion is a gross misuse of Rule 11.

Plaintiff respectfully submits that awarding Plaintiff its attorneys' fees would serve the valuable

purpose of deterring further abuse of Rule 11 motions and encouraging Defendants and others to

treat Rule 11 motions with appropriate gravity.

                                       I V.   CONCLUSION


       For the foregoing reasons. Plaintiff respectfully requests that the Court deny the Motion

and award Plaintiff its reasonable attorneys' fees incurred as a result of the Motion pursuant to

Fed. R. Civ. P. 11(c)(2).

              [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



Page 13 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                                   Preserve Legal Solutions, PC
                                                                     38954 Proctor Blvd Ste 186
                                                                              Sandy, OR 97055
                                                                     Telephone: (844) 468-2388
                                                       Email: rachel@preservelegalsolutions.com
        Case 3:19-cv-00476-BR      Document 28     Filed 09/09/19      Page 18 of 18




DATED September 9,2019




                                  /s/ Rachel B. Kosmal McCart
                                      Rachel E. Kosmal McCart, Esq., OSB 091303
                                      Preserve Legal Solutions, PC
                                      38954 Proctor Blvd Ste 186
                                      Sandy, OR 97055
                                      Telephone: (844) 468-2388
                                      Attorney for Plaintiff




Page 14 - PLAINTIFF'S RESPONSE IN OPPOSITION
TO DEFENDANTS' MOTION FOR SANCTIONS
                                                              Preserve Legal Solutions, PC
                                                               38954 Proctor Blvd Ste 186
                                                                        Sandy, OR 97055
                                                               Telephone: (844) 468-2388
                                                 Email: rachel@preservelegalsolutions.com
